Citation Nr: 0322900	
Decision Date: 09/05/03    Archive Date: 09/11/03	

DOCKET NO.  02-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include asbestosis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1945 to 
December 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Manchester, New Hampshire 
Regional Office (RO), denying the veteran entitlement to 
service connection for a respiratory disability, to include 
asbestosis.


FINDING OF FACT

A respiratory disability, to include asbestosis, is shown by 
the evidence of record to be related to any incident of 
service, including any claimed exposure to asbestos in 
service.


CONCLUSION OF LAW

A respiratory disorder, to include asbestosis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes that the recently enacted law and it's 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide the VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159(c)-(d) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that VA provided the veteran copies of 
the appeal rating decision, a statement of the case in July 
2002 and a supplemental statement of the case in March 2003.  
These documents, collectively, provided the veteran notice of 
the law and governing regulations, the evidence needed to 
support his claim for the benefit sought, and the reasons for 
the determination made regarding his claim.  Additionally, by 
letter from the RO in April 2001 and January 2002, he was 
informed of the provisions of the VCAA, the evidence needed 
to substantiate his claim, and of the evidence the VA would 
attempt to obtain, as well as, evidence and information 
required from him.  The evidence discloses that the VA has 
met its duty to assist the veteran also in obtaining the 
evidence necessary to substantiate his claim to the extent 
feasible.  Most notably, copies of the veteran's service 
medical records and separation qualification record have been 
obtained and associated with his claims file.  Reasonable 
efforts by VA to obtain additional evidence has been 
undertaken but have not been fruitful due to the 
unavailability of such records as they were presumed 
destroyed in a fire at the National Personnel Records Center 
in 1973.  Therefore, under the circumstances, VA has 
satisfied both it's duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture, 
poses no risk of prejudice to the veteran.  See e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background.

The veteran testified in December 2002 that he was exposed to 
asbestos while serving in the United States Army fueling, 
with coal, high and low pressure boilers and removing ash 
from these boilers.  He also testified that he underwent 
training in service, which he claims involved the removal of 
asbestos lined brake pads from Army vehicles. . 

The veteran's WDAGO Form 100, Army Separation Qualification 
Record shows that the veteran's primary military occupation 
was "duty soldier III" with work as a fireman firing furnaces 
for eight barracks to maintain these barracks in constant 
temperature and hot water.

The veteran's service medical records are negative for 
clinical documentation of asbestosis or any other pulmonary 
pathology.  On his medical examination for service separation 
in December 1946 a clinical evaluation of his lungs found no 
abnormality and a chest X-ray of the heart and lungs was 
interpreted by service physicians to be negative.

Private treatment records compiled between March 1999 and May 
2001 include a notation in March 1999 that the veteran has 
known chronic obstructive pulmonary disease related to 
asbestos exposure.  A subsequent entry dated in April 2001 
reports, as prior medical history, that the veteran has a 
history of asbestos exposure working high pressure boilers 
for Government work.  Following a physical examination on 
this occasion chronic obstructive pulmonary disease with 
oxygen dependency was diagnosed.

VA outpatient treatment records dated from October 1999 and 
November 2000 record that the veteran is being treated by a 
private physician for chronic obstructive pulmonary disease 
and is oxygen dependent.

Clinical records and copies of records of correspondence 
concerning the veteran were received from his private 
physician, Benjamin Hoffman, M.D., in February 2002.  Dr. 
Hoffman's records, which date from April 1989, record that 
the veteran has a history of pulmonary disease which he 
attributed to his 28 years' employment in a private company, 
P. F., which required him as part of his job to be exposed to 
Formaldehyde.  Dr. Hoffman noted in correspondence to the 
veteran's attorney, dated in February 1990, that the 
veteran's "case is complicated and there appears to be more 
than one cause for his respiratory problems."  He further 
noted that the veteran "quite adamantly" stated that the 
onset of his respiratory problems occurred while working at 
P. F.  Dr. Hoffman further reported that the veteran's 
respiratory problems included underlying chronic obstructive 
pulmonary disease (emphysema), asthma due to exposure to 
Formaldehyde, and a suggestion of interstitial fibrosis and 
pleural plaques on X-ray most likely due to asbestos 
exposure.  Dr. Hoffman also reported that the veteran stated 
that he had asbestos exposure while he was employed at P. F.

In a letter dated in April 1990 the veteran informed Dr. 
Hoffman of his belief that he was exposed to asbestos in a 
fiber mill (P. F.).  He further indicated that a sample 
product, which contained asbestos intended for shipment to a 
company in New Hampshire was never shipped, stored at P. F., 
and was used to walk on by employees for approximately two 
years until "it became dust."  He also mentioned steam pipes 
at P. F. which he believed were covered with asbestos as well 
as the use of corrugated boxes obtained from the John 
Mansfield Company.  

In a letter dated in December 1993, a private attorney 
informed Dr. Hoffman that a settlement had been reached with 
a large number of clients with a large company (identified as 
other than P. F.) and that many of these clients had been 
diagnosed by him as victims of asbestos disease.

In a note dated in June 2002 a private physician, Robert M. 
Johnson, M. D., stated that the veteran's "asbestos poisoning 
could have been caused from working in the boiler room at 
Camp Klmer, New Jersey."

At a personal hearing on appeal in December 2002 the 
veteran's representative reported that the veteran never 
entered into a settlement with his former employer for 
compensation due to asbestos exposure and the veteran had 
informed him "that he has never received any compensation for 
asbestos exposure."  The veteran's representative added that 
the veteran had informed him that if he had any asbestos 
exposure at his place of employment (P. F.) "it was very 
minimal and that it was nothing like what he had received in 
the Army."  The veteran described his service in the Army and 
his specific job of daily fueling high and low pressure 
boilers to heat up mess halls at his post in New Jersey.  The 
veteran also described going to school in service and 
learning how to perform brake removal and replacement.

Analysis.

Service connection may be granted for a disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110.  Further, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

The Board notes that there are no special laws or regulations 
with regard to claims for service connection for asbestosis 
and other related asbestos-related diseases.  However, the VA 
has issued administrative guidelines for consideration by 
RO's when reviewing such claims.  These guidelines are 
currently found in VA Adjudication Procedural Manual M21-1, 
Part VI, Chapter 7, Paragraph 7.21 (previously, the 
guidelines were in DVB Circular 21-88-8).  These guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; the rating specialists are to develop 
any evidence of asbestosis exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  Again, these guidelines are not a 
legal presumption for service connection.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 
428 (1993).

The evidence in this case fails to show the presence of a 
chronic lung disorder until many years after service and 
there appears to be no basis to link any current lung 
disorder to service unless it is due to alleged asbestos 
exposure therein.  There are no medical or other records to 
corroborate the veteran's allegation of asbestos exposure in 
service.  

The Board finds that the evidence in its entirety does not 
show that it is at least as likely as not that the veteran's 
current lung disabilities are the result of asbestos exposure 
in service.  Here we observe that the veteran has not 
contended that he worked directly with asbestos in service 
and the evidence before the Board does not indicate 
otherwise.  While the veteran has described duties in 
service, which he maintains exposed him to asbestos, the 
veteran proffers no substantive evidence of such exposure and 
his contentions amount to no more than prohibited 
speculation.  See 38 C.F.R. § 3.102.  The M21-1 guidelines 
noted above while neither statutory nor regulatory in nature, 
lists major occupations involving exposure to asbestos 
including insulation work, mining, milling, and work in 
shipyards.  While the list is not exclusive it nevertheless 
provides no basis for concluding that the veteran's duties in 
service, as described by him, exposed him to any significant 
degree of asbestos.  Moreover, when diagnosed as suffering 
from lung pathology consistent with interstitial fibrosis in 
1999, history obtained by his private physician at that time 
in connection with his evaluation and treatment included the 
veteran's account of asbestos exposure over a period of years 
while working for a private employer.  Significantly in 
diagnosing the veteran as suffering from lung pathology, his 
private physician while observing that the veteran had 
significant inhalation exposure to chemicals as the result of 
his lengthy post service employment in a pulp mill, made no 
reference to the veteran's alleged history of extensive 
exposure to asbestos in service.

Here, we acknowledge that Dr. Johnson in a note dated in June 
2002 has indicated that the veteran's work in service could 
have caused him to have asbestos exposure.  We observe that 
with regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post service reference to injuries 
sustained in service without a review of service medical 
records is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion isn't adequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
when reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comments by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
way to be accorded the various items or medical evidence in 
this case must be determined by the quality of the evidence 
and not necessarily by its quantity or source.

Here we find the probative evidence of Dr. Johnson's 
statement is diminished by the fact that it is not 
accompanied by any supportive rationale; is apparently based 
on the history furnished by the veteran and not on any 
documented review of the veteran's medical records or any 
other clinical basis; and it is both equivocal and 
speculative.  As such, it cannot serve to establish support 
for a claim.  See e.g., Obert v. Brown, 5 Vet. App. 30 
(1993).

A medical nexus established by competent medical evidence 
relating the veteran's current lung disabilities to service 
has not been presented.  Accordingly, service connection for 
a respiratory disability, to include asbestosis, is not 
warranted.




ORDER

Service connection for a respiratory disorder, to include 
asbestosis, is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

